
	

113 S163 IS: To prohibit any regulation regarding carbon dioxide or other greenhouse gas emissions reduction in the United States until China, India, and Russia implement similar reductions.
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 163
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Mr. Vitter (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit any regulation regarding carbon dioxide or
		  other greenhouse gas emissions reduction in the United States until China,
		  India, and Russia implement similar reductions.
	
	
		1.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		2.FindingsCongress finds that—
			(1)in 1997, the
			 Senate adopted Senate Resolution 98, 105th Congress, agreed to July 25, 1997,
			 which expressed the sense of the Senate that the United States should not
			 accept any agreement that would mandate new commitments to limit or reduce
			 greenhouse gas emissions by developed countries unless the agreement also
			 mandated new specific scheduled commitments to limit or reduce greenhouse gas
			 emissions by developing countries within the same compliance period; and
			(2)the Administrator
			 continues to move forward with the regulation of carbon dioxide emissions,
			 however, the People’s Republic of China, India, and the Russian Federation do
			 not impose similar regulations on carbon dioxide emissions.
			3.Carbon dioxide
			 and other greenhouse gas emissions reductions in China, India, and
			 RussiaNotwithstanding any
			 other provision of law, the Administrator or the head of any other Federal
			 agency or department shall not regulate or continue to implement or enforce any
			 regulations, proposals, or actions establishing any carbon dioxide or
			 greenhouse gas emissions reductions until the Administrator, the Administrator
			 of the Energy Information Agency, and the Secretary of Commerce certify in
			 writing that—
			(1)the People’s Republic of China, India, and
			 the Russian Federation have proposed, implemented, and enforced measures
			 requiring carbon dioxide and other greenhouse gas emissions reductions;
			 and
			(2)the reductions described in paragraph (1)
			 are substantially similar to the carbon dioxide and other greenhouse gas
			 emission reductions proposed by the Administrator or the head of any other
			 Federal agency or department for the United States.
			4.RepealAny regulation, proposal, or action in
			 effect before, on, or after the date of enactment of this Act, but before the
			 date on which the certification under section 3 is made, that requires any
			 carbon dioxide or other greenhouse gas emissions reduction shall have no force
			 or effect.
		
